UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7792



MICHAEL ERNEST HOPPER,

                                              Plaintiff - Appellant,

          versus


MICHAEL F. EASLEY; PETER GILCHRIST; ROBERTA
TEPPER; LUKE LARGISS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-98-285-3-1-MU)


Submitted:   April 29, 1999                   Decided:   May 4, 1999


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Ernest Hopper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Ernest Hopper appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.

We affirm, though on different reasoning than that employed by the

district   court.    See   Hopper   v.   Easley,   No.   CA-98-285-3-1-MU

(W.D.N.C. Oct. 29, 1998).*     Hopper claimed that his habitual of-

fender conviction was invalid because he was not informed that a

previous nolo contendere plea would count toward habitual offender

status.    However, because the conviction has not been overturned,

Hopper’s § 1983 claim has not yet accrued.         See Heck v. Humphrey,

512 U.S. 477, 489-90 (1994); Preiser v. Rodriguez, 411 U.S. 475,

500 (1973).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
October 7, 1998, the district court’s records show that it was
entered on the docket sheet on October 29, 1998. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                    2